Title: To John Adams from William Cranch, 9 May 1801
From: Cranch, William
To: Adams, John



Dear Sir
City of Washington May 9th. 1801.

When you permited me to become your correspondent, I did not intend that it should be so long before I claim’d the privilege. But ill health, and an attention to the duties which you assign’d me, have hitherto deprived me of that gratification. On the 4th. of March, after dinner, I went to the Presidents house to take charge of the boxes which you left there in the morning. I found the house occupied by Mr. Claxton, who told me he could not let anything be removed without the order of Mr. Jefferson. At a distance, in one of the Rooms I saw Mr. Gallatin, and Mr. Nicholson & his wife—What there business was I do not know, but I suppose it was to observe the state of things, and perhaps to take an account of the Effects belonging to the United States.—The next day I waited on Mr. Jefferson for leave to take away the Boxes. He said he should go over to the house on the day after and would give orders to Claxton to deliver them. After some days I received notice that they might be taken away, and I had them ship’d on board the Schooner Patty, Captn. Hatch, addess’d to Mr. W. Smith, Boston to whom I enclosed a bill of lading by mail. I have not heard whether they arrived safe. On the 4th. of March, also, I call’d at the office of the secretary of state, and received my commission, and wrote a letter to the Secretary acknowledging its receipt & declaring my acceptance. Had I not taken the Commission out of the office, it would probably have shared the same fate with the Commissions of the Justices of the peace, all of which, except 2 or 3 which Mr. Marshall took with him to Alexandria, were Cancell’d. Mr. Swann of Alexanda. received his Commission as District attorney, but it was superseded by a Commission to John Thompson Mason for the same office. General Lingan’s Commission as Marshall, was not suffer’d to go out of the office—and Mr. Daniel Carroll Brent of Virginia (brother of the late member of Congress) was appointed in his place. All the Commissions remaining in the office were stop’d detain’d for consideration, and I believe the greater part cancelled. This was done upon the ground that the appointment was not complete untill the Commission was actually deliver’d—that untill delivery, the Commission is revocable, that a change of persons in the office of President, is only a change of the Will or opinion of the President.
Mr. Jefferson remain’d some days at Conrad’s, with Gallatin, Genl. Smith, Mr. Lincoln and Genl. Dearborn; who were aided occasionally, I believe, by the sage advice of Matthew Lyon, and Stephens Thompson Mason. In this council, I presume, the commissions were scrutinized, and the appointments agreed upon. On Govr. Johnson’s resigning declining, the office of Chief Judge several persons were talk’d of.—The place was offer’d to Judge Duval, one of the judges of the General Court of Maryland, but he declined. It was then offer’d to and accepted by Mr. Kilty of Annapolis. He did not get his commission untill the morning of the day on which the Court sat in Washington. This Gentleman was educated to the practise of physic, and was surgeon’s mate in Genl. Forrest’s regiment during the War. He has practised law some years, has been member of the Council of Maryland, and was lately employ’d by the Legislature to revise and republish the Laws of Maryland. I had practised with him and having often lodged in the same house while attending the Courts, we had become in some degree intimate. His political sentiments and mine did not coincide, but we had never any warmth in our discussions. He has considerable talent in Poetry & Music, and upon those subjects we always harmonized.
Our first act as a Court was to appoint a clerk for Washington County. There was a great number of candidates, and the task was difficult to decide between the merits and claims of each. I was for a Mr. Harris, because he perfectly understood the business and was best qualified. Mr. Marshall was for a relation of his. Mr. Kilty was for Mr. Munroe, the clerk of the Commissioners, who was recommended to him by Mr. Jefferson, as I have understood. Mr. Marshall & myself finally agreed upon General Forrest, because he had talents sufficient and was not wholly unacquainted with the business—because he had lost a limb in the service of his Country—had been a good officer, had fill’d respectable situations, and had been displaced from the office of Justice of the peace by Mr. Jefferson; and had need of the place for the support of his family.—This appointment however, is said not to be popular, and the Court has been publicly abused in the papers for making it. Mr. Munroe, one of the disappointed candidates, has threaten’d to have the Law constituting the court repeal’d, at the next session of Congress, for the purpose of turning the present Judges out of Office. This is an Idea which I find also advocated by most of the democrats. They contend that a person cannot hold an office which does not exist—that congress have the power of abolishing the office—and that the meaning of the words “during good behaviour,” is, during good behaviour and the continuance of the office. By such subterfuges as these, are people, infatuated by the animosity of Party, tempted to overturn the only foundation of that security of Life, Liberty and property, which is the essence of every free government. When Judges hold their office during the pleasure of a Majority of Congress, a Tyranny more despotic than that of a directory may easily follow.
I see “the Farmer of Quincy” given as a toast. I dare say the farmer of Quincy enjoys a thousand times more satisfaction than the President of the United States.
Please present my grateful & affectionate remembrance to my Aunt, and believe me always / most respectfully your obedient nephew
W. Cranch